Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regards to claims 1-9 and 21-22, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first band portion of the first conductive resin layer and the first band portion of the first plating layer, and a second extending portion disposed to extend from the body cover portion to a region between the second band portion of the second conductive resin layer and the second band portion of the second plating layer, wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first 

In regards to claims 10-13, 15-17, and 23-24, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer having a body cover portion disposed on a region of external surfaces of the body between the first and second conductive resin layers, a first extending portion disposed to extend from the body cover portion to a region between the first conductive resin layer and the first plating layer, and a second extending portion disposed to extend from the body cover portion to a region between the second conductive resin layer and the second plating layer, wherein the first and second extending portions have first and second openings, wherein Tb/Ta is 0.5 or more and 0.9 or less, where a thickness of the first conductive resin layer on the first band portion of the first electrode layer is defined as 'Ta' and a thickness of the first extending portion is defined as 'Tb'.

In regards to claims 18-20 and 25-26, specifically the prior art fails to teach or make obvious, alone or in combination, the limitation of a silicon (Si) organic compound layer disposed to cover exterior surfaces of the body, the first and second electrode layers, and the first and second conductive resin layers, wherein the Si organic compound layer has one or more first openings between the first conductive resin layer and the first plating layer such that the first conductive resin layer and the first plating layer are in contact through the one or more first openings, and has one or more second .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL M DUBUISSON/Examiner, Art Unit 2848      

/David M Sinclair/Primary Examiner, Art Unit 2848